           Case 1:14-cr-00731-LTS Document 145 Filed 12/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

                                                                      No. 14-CR-00731-LTS
        -v-                                                           No. 17-CV-10087-LTS

IVAN COLLADO,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 WHEREAS Petitioner-Defendant Ivan Collado has moved for relief from his

conviction pursuant to 28 U.S.C. section 2255 on the ground of ineffective assistance of counsel;

and

                 WHEREAS the Court, after reviewing the parties’ motion papers (see Docket

Entry Nos. 135, 137, 138, 141 (the “Motion Papers”)), has concluded that the testimony of Mr.

Collado’s former counsel, Edward Vincent Sapone, Esq. (“Former Counsel”), will be needed in

order to allow the Court to evaluate certain aspects of the motion; and

                 WHEREAS by making the motion, Mr. Collado has waived the attorney-client

privilege, as to those communications at issue in the motion, as a matter of law; and

                 WHEREAS Mr. Collado has executed and filed a form “Attorney-Client Privilege

Waiver (Informed Consent)” (Docket Entry No. 144-1, the “Waiver”), authorizing his Former

Counsel to give testimony pursuant to Court order and “to the extent necessary to shed light on

the allegations of ineffective assistance of counsel that are raised” in Mr. Collado’s section 2255

motion;




COLLADO - ORD DRCT RESP.DOCX                               VERSION DECEMBER 7, 2020                   1
          Case 1:14-cr-00731-LTS Document 145 Filed 12/07/20 Page 2 of 2




               IT IS HEREBY ORDERED that Prior Counsel shall give sworn testimony, in the

form of an affidavit filed on the public docket, addressing the allegations of ineffective

assistance of counsel made by Mr. Collado in the Motion Papers, by no later than January 7,

2020; and it is further

               ORDERED that the Government shall promptly serve Prior Counsel with copies

of this Order, the Court’s Order dated November 6, 2020 (Docket Entry No. 142), the Waiver,

and the Motion Papers; and file proof of such service on the public docket.



       SO ORDERED.


Dated: New York, New York
       December 7, 2020
                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge

Copy Mailed To:

Mr. Ivan Collado
No. 71344-054
FCI Ray Brook
Federal Correctional Institution
P.O. Box 900
Ray Brook, NY 12977




COLLADO - ORD DRCT RESP.DOCX                      VERSION DECEMBER 7, 2020                    2
